Citation Nr: 0926840	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  99-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to an initial, compensable rating for right 
ear hearing loss


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1966 
to September 1968.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a September 1998 rating decision in which the RO 
in Oakland, California, inter alia, granted service 
connection and assigned an initial, 0 percent 
(noncompensable) rating for right ear hearing loss, effective 
August 19, 1997; but denied service connection for left ear 
hearing loss.  The Veteran filed a notice of disagreement 
(NOD) in October 1998, and the RO issued a statement of the 
case (SOC) in February 1999.  The Veteran filed a substantive 
appeal in August 1999.

The Board notes that the Veteran was represented by The 
American Legion; however, he revoked the representation in 
February 2000.  The Board recognizes the Veteran as now 
proceeding pro se in this appeal.

During the course of the appeal, the Veteran's claims file 
was transferred to the San Diego RO; thus, that office has 
jurisdiction over the Veteran's claims file.

In March 2006, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the Veteran withdrew from appeal a previously perfected claim 
for higher initial and subsequent ratings for PTSD.  Because 
the Veteran has disagreed with the initial rating assigned 
following the grant of service connection for right ear 
hearing loss, the Board has characterized the issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).

In June 2006, the Board remanded the matters on appeal to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional notice and development.  After 
accomplishing some further action, the AMC continued the 
denial of the claims (as reflected in the April 2008 SSOC) 
and returned these matters to the Board for further appellate 
consideration.

In July 2008, the Board again remanded the matters on appeal 
to the RO, via the AMC, for additional notice and 
development.  After accomplishing some further action, the VA 
Remand and Rating Development Team in Huntington, West 
Virginia continued the denial of the claims (as reflected in 
the April 2009 SSOC) and returned these matters to the Board 
for further appellate consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC.  VA will notify 
the Veteran when further action, on his part, is required.

As a final preliminary matter, in prior remands, the Board 
noted that during the March 2006 hearing, the Veteran raised 
the issues of service connection for a back disability and 
for headaches.  In addition, the medical evidence of record 
raises an informal claim for service connection for tinnitus.  
As these issues have not yet been adjudicated by the RO, they 
are not properly before the Board; hence, they are again 
referred to the RO for appropriate action.

REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Review of the claims file reveals that the directives of the 
July 2008 remand were not followed; hence, further remand of 
these matters is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claims.

In the July 2008 remand, the Board instructed the RO to have 
private graphical displays of audiogram test results from C. 
F. Jimenez, M.D., dated from October 1999 to June 2000, 
converted to an appropriate numerical form by a certified 
specialist.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
This was never accomplished.  Doctor Jimenez was asked to 
convert the results to numerical form; however, he did not do 
this.  It is incumbent upon the RO/AMC to ensure that these 
results are converted by a certified specialist.  The 
specialist need not be Dr. Jimenez, but the results in the 
graph must be converted into appropriate numerical form.  

The Board also instructed the RO to obtain the audiometric 
testing results from an April 2004 audiology consultation at 
the Mission Valley VA outpatient clinic (OPC).  While the 
April 2004 consultation report was obtained, the audiometric 
testing results were not.  The consultation report states 
that a mild sensorineural hearing loss was present in the 
left ear for all frequencies tested.  The Board is requesting 
the actual pure tone threshold results from this testing, 
which were interpreted by the audiologist as showing mild 
hearing loss.  The RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting records from 
Federal facilities.  Those procedures include making as many 
requests as are necessary to obtain the records and ending 
efforts to obtain the records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  

In the July 2008 remand, the Board instructed that after 
additional evidence was obtained, the RO was to forward the 
entire claims file to the physician that examined the Veteran 
and prepared the March 2007 ear, nose, and throat examination 
report for an addendum based on review of any newly added 
records.  If the prior examiner was not available, or was 
unable to provide the requested opinion without examining the 
Veteran, the RO was to arrange for the Veteran to undergo VA 
examination by an appropriate physician, to obtain the 
requested medical opinion.  Unfortunately, the only opinion 
obtained was from an audiologist, and not a physician.  The 
Board stresses that an opinion must be obtained from a 
physician and an opinion from an audiologist (who is not a 
physician) will not suffice.  

As such, after the above development is completed to the 
extent possible, the RO should forward the entire claims file 
to the physician that examined the Veteran and prepared the 
March 2007 ear, nose, and throat examination report for an 
addendum based on review of any newly added records.  The RO 
should only arrange for the Veteran to undergo further 
examination if the prior examiner is not available, or cannot 
provide the requested opinion without first examining the 
Veteran.  If the Veteran is examined again, it should be by 
an appropriate physician.  

The Veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim(s) (as the original claim(s) will be 
adjudicated on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for any scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility at which the examination is to take place.

The Board notes that, per the July 2008 remand instructions, 
Dr. Jimenez was asked if the audiological findings done by 
him for the Veteran are based upon a controlled speech 
discrimination test using the Maryland CNC test parameters.  
Doctor Jimenez did not provide a response to this question.  
The Veteran is hereby put on notice that at this point there 
is no indication that the speech discrimination test results 
provided by Dr. Jimenez were based upon Maryland CNC test 
parameters; hence, these results cannot be used for assigning 
a rating.  See 38 C.F.R. § 4.85(a) (2008).  If the Veteran 
wants VA to consider these speech discrimination test 
results, he should obtain verification that they were based 
upon Maryland CNC test parameters.        

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged" rating of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above) is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should have private graphical 
displays of audiogram test results from C. 
F. Jimenez, M.D., dated from October 1999 
to June 2000, converted to appropriate 
numerical results by a certified 
specialist.

2.  The RO should obtain all audiometric 
testing results from an April 2004 
audiology consultation at Mission Valley 
VA OPC (the numerical results from the 
audiometric testing, as opposed to the 
consultation report).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities, to include making 
as many requests as are necessary to 
obtain the records and ending efforts to 
obtain the records only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All records 
and/or responses received should be 
associated with the claims file.  If it is 
determined that the records do not exist 
or that further efforts to obtain the 
records would be futile, a formal finding 
of such should be associated with the 
claims file.

3.  The RO should send to the Veteran a 
letter requesting he provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either or 
both claims on appeal that is not 
currently of record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after the time period for the Veteran's 
response has expired, the RO should 
forward the entire claims file, to include 
a complete copy of this REMAND to the 
physician that examined the Veteran and 
prepared the March 2007 ear, nose, and 
throat examination report for an addendum 
based on review of any newly added 
records.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, with respect to the left ear, 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).

If the Veteran has left ear hearing loss 
to an extent recognized as a disability, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability is the result of injury or 
disease incurred or aggravated in service, 
to specifically include alleged in-service 
noise exposure.

If the Veteran's left ear hearing loss is 
more likely attributable to some other 
cause, such as the aging process, the 
physician should clearly so state.  
Moreover, in providing the requested 
opinion, the examiner should specifically 
consider and discuss the significance, if 
any, of the July 1998 examiner's comments, 
the Veteran's private physician's reports, 
the April 2004 VA audiometric report, and 
the June 2004 and December 2008 
audiologists' comments.

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO 
should arrange for the Veteran to undergo 
VA ENT examination by an appropriate 
physician (not an audiologist), to obtain 
the requested medical opinion in response 
to the questions posed above.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the Veteran fails to report to the 
examination, the RO must obtain and 
associate with the claims file copy(ies) 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claim for an initial, compensable 
rating for right ear hearing loss should 
include express consideration of whether 
"staged rating," pursuant to Fenderson 
(cited to above), is appropriate.

9.  If the any benefit on appeal is 
denied, the RO must furnish to the Veteran 
an appropriate SSOC, and the RO should 
afford the Veteran an appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


